2005 CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN


(EFFECTIVE JANUARY 1, 2005)

--------------------------------------------------------------------------------


2005 CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN
(EFFECTIVE JANUARY 1, 2005)

Table of Contents

    

SECTION 1.     ESTABLISHMENT AND PURPOSE OF
PLAN.............................................................................................................................................1

SECTION 2.    
DEFINITIONS.....................................................................................................................................................................................................1

SECTION 3.     PARTICIPATION, CONTRIBUTIONS AND
DEFERRALS.........................................................................................................................5

SECTION 4.     VESTING AND ADMINISTRATION OF
ACCOUNTS...............................................................................................................................7

SECTION 5.     DISPOSITION OF PARTICIPANT
ACCOUNTS..........................................................................................................................................9

SECTION 6.     COMMITTEE
ADMINISTRATION..............................................................................................................................................................13

SECTION 7.     ADOPTION AND
WITHDRAWAL.............................................................................................................................................................14

SECTION 8.     CLAIM AND REVIEW
PROCEDURES.........................................................................................................................................................14

SECTION 9.     MISCELLANEOUS
PROVISIONS.................................................................................................................................................................15

--------------------------------------------------------------------------------


2005 CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN
(EFFECTIVE JANUARY 1, 2005)


SECTION 1.
ESTABLISHMENT AND PURPOSE OF PLAN

1.1   Establishment and Restatement of Plan. The Board established the 2005
Churchill Downs Incorporated Deferred Compensation Plan effective January 1,
2005.


1.2   Purpose of Plan. The purpose of the Plan is to provide eligible executives
and directors of Company and its affiliated companies an opportunity to defer to
a future date the receipt of base and bonus compensation for services as well as
director’s fees.


1.3   Internal Revenue Code §409A. The 2005 Churchill Downs Incorporated
Incentive Compensation Plan (the “2005 Plan”) is intended to be a new deferred
compensation plan compliant with the requirements of new Code §409A which became
effective for deferrals of compensation after December 31, 2004. This Plan
amends the Churchill Downs Incorporated Deferred Compensation Plan (as amended
and restated effective January 1, 2001) which was in existence on December 31,
2004 (the “Prior Plan”) by freezing the Prior Plan and all deferrals of
compensation otherwise earned and vested on or prior to December 31, 2004
(including bonus compensation with respect 2004 service), pursuant to an
election made on or prior to December 31, 2004, are deferred under, and remain
subject to, the provisions of the Prior Plan as it existed on October 3, 2004
(attached hereto as Exhibit A). It is intended that no deferrals will be made
under the Prior Plan after December 31, 2004, except that an election made on or
before December 31, 2004 with respect to salary earned for services performed
during calendar year 2005 shall be a deferral under the Prior Plan but such
deferral and any earnings thereon shall be subject to the requirements of Code
§409A. For purposes of administrative convenience and efficiency and compliance
with Code §409A, such deferral of 2005 salary and the earnings thereon may be
transferred to the 2005 Plan provided such transfer conforms to, and does not
cause the remaining deferrals under the Prior Plan and earnings thereon to
become subject to, the requirements of Code §409A. All deferrals of compensation
with respect to service performed after December 31, 2004 shall be governed by
the terms of the 2005 Deferred Compensation Plan. Deferrals under the Prior Plan
shall include all amounts transferred from any other plan of deferred
compensation to the Prior Plan on or before October 3, 2004. The Company shall
maintain separate bookkeeping accounts of Grandfathered Deferrals, including all
earnings thereon, and amounts deferred under the 2005 Deferred Compensation
Plan.


SECTION 2.
DEFINITIONS

2.1   “Account” means the Participant’s In-Service Account, Distribution Account
and Transferred Account which are bookkeeping accounts established on the
Company’s records showing the amount of the Participant’s accrued: (1) Employer
contributions; (2) Compensation and Director’s Fees deferred pursuant to the
Participant’s election; (3) in the case of a Transferred Account, deferred
compensation transferred to the Plan pursuant to Section 3.9; and (4) any
notional earnings and losses accrued thereon.


2.2   “Board” means Company’s Board of Directors.

--------------------------------------------------------------------------------


2.3   “Compensation” means the regular base salary and annual bonus or incentive
compensation payable by the Employer to the Participant for services performed
for the Employer.


2.4   “Cause,” in connection with the termination of the Participant’s
employment with the Employer, means that, in the judgment of the Company’s
President, based upon any information or evidence reasonably persuasive to the
President, the Participant: [i] willfully engaged in activities or conducted
himself or herself in a manner seriously detrimental to the interests of the
Employer, Company or its affiliates; or [ii] failed to execute the duties
reasonably assigned to him or her in a reasonably timely, effective, or
competent manner; provided, however, that the termination of the Participant’s
employment because of Disability shall not be deemed to be for Cause and the
determination of Cause in the event of the President’s employment termination
shall be determined by the Board.


2.5   “Change of Control” means a change in the ownership or effective control
of the Employer, or in the ownership of a substantial portion of the assets of
the Employer. To constitute a Change of Control with respect to a Participant,
the event must relate to [a] the corporation for whom the Participant is
performing services, [b] the corporation that is liable for the payment of the
amounts deferred under this Plan, [c] a corporation that is the majority
shareholder of a corporation identified in [a] or [b], or [d] any corporation in
a chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in [a] or
[b]. For purposes of this definition, the attribution rules of Code §318(a)
apply to determine stock ownership. Stock underlying a vested option is
considered owned by the holder of the option, except where the option is
exercisable for stock that is not vested.


(a)  

Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person, or more than one person
acting as a group (as defined in paragraph (b)), acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation.


(b)  

Persons Acting as a Group. Persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.


(c)  

Change in the Effective Control of the Corporation. Notwithstanding that a
corporation has not undergone a change in ownership, a change in the effective
control of a corporation occurs on the date that either —


(i)  

  Any one person, or more than one person acting as a group (as determined under
paragraph (b)), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the corporation possessing 35 percent or more of the total voting power
of the stock of such corporation; or

    2

--------------------------------------------------------------------------------

   


(ii)  

 a majority of members of the corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (ii) the term corporation refers solely to the relevant
corporation identified in the first paragraph of this Section for which no other
corporation is a majority shareholder for purposes of that paragraph (for
example, if Corporation A is a publicly held corporation with no majority
shareholder, and Corporation A is the majority shareholder of Corporation B,
which is the majority shareholder of Corporation C, the term corporation for
purposes of this paragraph (ii) would refer solely to Corporation A).

   

In the absence of an event described in paragraph (i) or (ii), a change in the
effective control of a corporation will not have occurred.


(d)  

Multiple Change in Control Events. A change in effective control also may occur
in any transaction in which either of the two corporations involved in the
transaction has a Change in Control.


(e)  

Acquisition of Additional Control. If any one person, or more than one person
acting as a group, is considered to effectively control a corporation, the
acquisition of additional control of the corporation by the same person or
persons is not considered to cause a change in the effective control of the
corporation (or to cause a change in the ownership of the corporation).


(f)  

Change in the Ownership of a Substantial Portion of a Corporation’s Assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in paragraph (b)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


(g)  

Transfers to a Related Person. There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided in this paragraph (g). A
transfer of assets by a corporation is not treated as a change in the ownership
of such assets if the assets are transferred to —


(i)  

A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;


(ii)  

An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation;


(iii)  

A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

    3

--------------------------------------------------------------------------------

   


(iv)  

An entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).


   

For purposes of this paragraph (g) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor corporation.


2.6   “Code” means the Internal Revenue Code of 1986, as amended.


2.7   “Committee” means the Compensation Committee of the Board.


2.8   “Common Stock” means the common stock, no par value, of the Company.


2.9   “Company” means Churchill Downs Incorporated, a Kentucky corporation, with
its principal place of business at 700 Central Avenue, Louisville, Kentucky
40208.


2.10   “Director” means a member of an Employer's board of directors.


2.11   “Director Fees” means the retainer, meeting and other fees payable by the
Employer to a member of an Employer’s board of directors for service performed
as a board member.


2.12   “Disability” or “Disabled” means the Participant [i] is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months, or [ii] is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.


2.13   “Distribution Account” means the Account established for the Participant
for distribution to the Participant on or after separation from service at the
Participant’s election in accordance with Section 5.


2.14   “Employee” means an individual who is an employee of an Employer and who
is part of a select group of management or highly compensated employees of the
Employer within the meaning of Labor Reg. §2520.104-23.


2.15   “Employer” means the Company and any subsidiary or affiliated company
that adopts the Plan as to its eligible Employees and Directors pursuant to
Section 7.


2.16   “Employer Discretionary Contributions” means the contributions made by
the Employer to a Participant’s Account on a discretionary basis under Section
3.8.


2.17   “Employer Matching Contributions” means the matching contributions made
by the Employer to a Participant’s Account under Section 3.7.

    4

--------------------------------------------------------------------------------

   


2.18   “In-Service Account” means the Account established for the Participant
for distribution to the Participant before the Participant’s separation from
service with the Employer at the Participant’s election in accordance with
Section 5.


2.19   “IRS” means the Internal Revenue Service, Department of the Treasury of
the United States.


2.20   “Participant” means an Employee or Director who is or has been designated
by the Committee as being eligible to participate in the Plan and who has an
amount credited to an Account for his or her benefit under the Plan.


2.21   “Performance Based Compensation” means compensation where [i] the payment
of the compensation or the amount of the compensation is contingent on the
satisfaction of organizational or individual performance criteria, and [ii] the
performance criteria are not substantially certain to be met at the time of a
deferral election is permitted, including compensation based upon subjective
performance criteria where [a] any subjective performance criteria relates to
the performance of the Participant, a group which includes the Participant, or a
business unit for which the Participant provides services (which may include the
entire Employer), and [b] the determination that any subjective performance
criteria have been met is not made by the Participant or a family member of the
Participant (as defined in Code §267(c)(4) applied as if the family of an
individual includes the spouse of any member of the family).


2.22   “Plan” means the 2005 Churchill Downs Deferred Compensation Plan as
described herein, and as amended from time to time.


2.23   “Profit Sharing Plan” means the Churchill Downs Incorporated Profit
Sharing Plan.


2.24   “Secretary” means the Secretary of the Treasury of the United States.


2.25   “Stock Account” means the notional investment account established for a
Director in accordance with Section 4.11.


2.26   “Stock Election” means the election referred to in Section 4.11.


2.27   “Transferred Account” means the Account established for the Participant,
and reflecting deferred compensation transferred to the Plan pursuant to Section
3.9, for distribution to the Participant on or after separation from service at
the Participant’s election in accordance with Section 5 or as otherwise
specified by the Committee pursuant to Section 3.9.


2.28   “Unforeseeable emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code §152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.



SECTION 3.
PARTICIPATION, CONTRIBUTIONS AND DEFERRALS

3.1   Eligibility. The Plan is intended to constitute, and shall be administered
to qualify as, a “top hat” plan exempt from the requirements of the Employee
Retirement Income Security Act of 1974, as amended, pursuant to Labor Reg.
§2520.104-23 and shall be maintained strictly for a select group of management
or highly compensated employees as contemplated by said regulation. Subject to
the requirements of said regulation, the Committee may designate any of an
Employer’s management or highly compensated Employees or an Employer’s Directors
as being eligible to participate in the Plan. The Committee shall communicate
designation of eligibility to the Employee or Director in writing as soon as
administratively practicable.

    5

--------------------------------------------------------------------------------

   


3.2   Commencement of Participation. An Employee or Director who is designated
as eligible to participate in the Plan in accordance with Section 3.1 shall
commence participation on the next January 1 following the date the Employee or
Director files his or her deferral election with the Committee, or its
designated agent, in accordance with Section 3.4.


3.3   Revocation of Right to Participate in Plan. The Committee may revoke the
right of any Participant to participate in the Plan, which revocation shall be
effective with respect to Compensation and Director’s Fees earned and payable
after the date of such revocation. The revocation shall not alter or diminish
the rights of the Participant with respect to amounts credited to the
Participant’s Account before the revocation.


3.4   Participant Deferral Elections. An Employee or Director who has been
designated as eligible to participate in the Plan may elect, in writing on forms
approved by the Committee, to defer the receipt of all or a portion (in one
percent (1%) increments) of his or her Compensation and Director’s Fees earned
and payable after the effective date of such election and have such amount
credited to the Participant’s Account pursuant to the terms of the Plan. The
deferral election shall continue from year to year until revoked or modified by
the Participant. Deferral elections, and revocation or modifications thereto,
must be made during the period of time established by the Committee before the
beginning of the calendar year and shall be effective on the January 1 following
receipt by the Committee of the completed election form. Deferral elections with
respect to bonus or incentive compensation payable on services performed in a
calendar year must be made before the end of the preceding calendar year;
provided, that in the case of Performance Based Compensation, the deferral
election may be made not later than 6 months before the end of the performance
period.


3.5   No Deferrals During Long Term Disability. A Participant may not make
deferrals under this Plan during any period that the Participant is receiving
benefits under a long term disability plan of an Employer.


3.6   Revocation/Modification of Deferral Elections. Deferral elections may be
revoked or modified by the Participant by notifying the Committee in writing of
such revocation or modification on forms available from the Committee. Any
revocation or modification of a deferral election shall be effective on the
January 1 following receipt by the Committee of a completed
revocation/modification form. Deferral elections shall be automatically revoked
on the effective date of Plan termination and on the date the Participant
becomes ineligible to participate in the Plan. No modification of a deferral
election shall alter the time and form of distribution of any prior deferral.


3.7   Employer Matching Contributions. The Account of a Participant who is an
employee shall be credited with an Employer Matching Contribution on base
compensation deferrals made to this Plan equal to the Employer Matching
Contribution the Participant would have received under the Profit Sharing Plan
(whether or not the Participant participates in the Profit Sharing Plan) but for
the dollar limits applicable under the Profit Sharing Plan less any Employer
Matching Contribution allocated to the Participant’s account under the Profit
Sharing Plan. No matching contributions shall be made on Transferred Accounts.

    6

--------------------------------------------------------------------------------

   


3.8   Employer Discretionary Contributions. The Employer, in its sole
discretion, may make additional Employer Discretionary Contributions to the
Account of any one or more Participants who are employees. Unless expressly so
provided by the Committee, Employer Discretionary Contributions shall not be
made to Transferred Accounts. The amount of Employer Discretionary Contributions
credited to a Participant’s Account pursuant to this Section 3.8, if any, shall
be determined by the Employer in its sole discretion.


3.9   Transfer Contributions. A Participant may request a transfer to the Plan
of contributions deferred under another deferred compensation plan which
qualified as an unfunded “top hat” arrangement under Title I of ERISA as well as
for income tax purposes. The Committee, in its sole discretion, may elect
whether or not to accept transfers from other deferred compensation plans.
Unless otherwise specified by the Committee, deferred accounts transferred to
this Plan shall be subject to the terms and conditions of this Plan, including
but not limited to the time and method of distribution and the Participant shall
make a distribution election in accordance with Section 5. The Committee shall
accept transfers from other deferred compensation plans only to the extent that
such transfer, and any applicable timing and method of distribution, complies
with the requirements of Code §409A and will not cause the transferred amounts,
or amounts deferred under this Plan, to be subject to the additional tax imposed
under Code §409A on deferrals which fail to meet the requirements of such Code
§409A. No matching contributions shall be made on deferred compensation
transferred to the Plan pursuant to this Section 3.9.


SECTION 4.
VESTING AND ADMINISTRATION OF ACCOUNTS

4.1   Credits/Debts to Account. Compensation and Director’s Fees deferred under
this Plan pursuant to the Participant’s election in accordance with Section 3.4
shall be credited to the Participant’s Account as soon as administratively
practical after the date the deferrals would otherwise have been payable to the
Participant in accordance with the Employer’s normal payroll practices. Matching
contributions under Section 3.7 shall be credited to the Participant’s Account
at the time matching contributions are allocated to participant accounts under
the Profit Sharing Plan. Employer discretionary contributions made by the
Employer pursuant to Section 3.8 shall be credited to the Participant’s Account
at the time specified by the Employer.


4.2   Establishment of Rabbi Trust. The Company may establish an irrevocable
grantor trust to provide a source of funds to assist the Employer in satisfying
its liability to Participants and their beneficiaries under this Plan. If such
rabbi trust is established, the Employer may make contributions to the trust,
with respect to deferrals, in such manner and at such times as the Committee
determines. The Employer may make contributions to the trust in such other
manner and at such other times as the Committee deems appropriate in its sole
discretion. Each Employer shall be the sole owner of the assets of the trust as
to its participating Employees and Directors, and the assets of the trust shall
be subject to the claims of the general creditors of the Employer. The sole
interest of Participant and the Participant’s beneficiaries to the assets of the
trust shall be as a general creditor of the Employer. Notwithstanding the
foregoing, no such trust, nor the assets held by such trust, shall be located
outside the United States. In addition, no such trust shall provide for the
assets thereof to become restricted to the provision of benefits under the Plan,
or distributed to a Participant, as a result of a change in the financial health
or condition of the Employer.

    7

--------------------------------------------------------------------------------

   


4.3   Vesting of Deferrals. Compensation and Director’s Fees credited to a
Participant’s Account, and notional earnings thereon, shall be one hundred
percent (100%) vested and nonforfeitable at all times, subject to adjustment for
notional investment losses and deemed transaction fees in accordance with
Section 4.6. Transferred Accounts shall be one hundred percent (100%) vested
unless otherwise specified by the Committee pursuant to Section 3.9.


4.4   Vesting of Employer Contributions. A Participant shall be vested in
Employer Matching Contributions credited to his or her Account pursuant to
Section 3.7 and Employer Discretionary Contributions credited to his or her
Account pursuant to Section 3.8, and earnings thereon, pursuant to the same
vesting schedule applicable to Employer Matching Contributions and Employer
Discretionary Contributions under the Profit Sharing Plan.


4.5   Ownership and Investment of Accounts. Subject to the limitations of
Section 4.2, amounts credited to a Participant’s Account may be kept in any
investment vehicles or assets as may be selected by the Committee in its
discretion, subject to the right of the Participant to make an investment
election in accordance with Section 4.6. Each Employer shall be the owner of all
amounts credited to the Accounts of its participating Employees and Directors
until paid to the Participant pursuant to Section 5.


4.6   Participant’s Right to Direct Investment of Account. A Participant may
elect to have his or her Account notionally invested in such investment options
as are selected by the Committee and made available to Participants for notional
investment purposes under the Plan from time to time. The value of a
Participant’s Account at any time shall be the value of such underlying notional
investments. The Committee shall be under no obligation to make such
investments; however, the Committee shall debit or credit, as the case may be,
the Participant’s Account with notional earnings or losses as if said
investments had actually been made. The Participant’s Account shall be reduced
by an amount equal to the brokerage or other transaction costs that would have
been incurred in connection with the deemed purchase or sale of an investment.
Until such time as investment options are made available by the Committee, a
Participant’s Account will be credited with notional interest equal to the prime
rate listed in the Money Rates section of The Wall Street Journal on the first
business day of the applicable month, plus 100 base points.


4.7   Form of Investment Election. The investment election, if any, must be in
writing in a form approved by the Committee, and must be delivered to the
Committee and otherwise comply with the rules pertaining to such elections as
established by the Committee, on or before such date as the Committee may
specify to be valid. The election must designate the percentage of the Account
to be notionally invested in each investment option selected; provided, however,
that the minimum allocable to any notional investment option shall be one
percent (1%) and all percentage designations must be in multiples of one percent
(1%). If the Participant fails to make a timely election pursuant to this
Section 4.7, such Participant’s deferrals shall be invested in a money market
fund or its equivalent as designated by the Committee.


4.8   Effective Date of Investment Election. Any investment election made by the
Participant pursuant to this Section 4 shall be effective as soon as
administratively practicable after receipt by the Committee, pursuant to
procedure established by the Committee and communicated to Participants.


4.9   Changes to Investment Election. Participants may change their investment
allocation elections no more than twelve (12) times during any calendar year.
Changes are made either by delivering a new investment election form to the
Committee, or via an Internet website designated by the Committee, in accordance
with the rules of Section 4 and procedures established by the Committee.
Investment allocation changes must be in increments of one percent (1%) and
shall be effective in accordance with the rules of Section 4.8.

    8

--------------------------------------------------------------------------------

   


4.10   Assumption of Investment Risk. The Participant agrees to assume all risk
in connection with any change, including any decrease, in the value of
Participant’s Account which is notionally invested pursuant to the Participant’s
investment election in accordance with the provisions of this Section 4.


4.11   Director’s Right to Direct Investment in Company Stock. Notwithstanding
any provisions of this Section 4 to the contrary, each Director who is a
Participant under the Plan may elect to have all or part of his or her Director
Fees deferred on or after January 1, 2005, notionally invested in shares of the
Company’s Common Stock. An investment election by a Director under this Section
4.11 shall be subject to the rules established by the Committee pursuant to this
Section 4 except as modified by the following special rules. Directors shall not
have any voting rights or other rights attributable to stock ownership. An
Employee who is not a Director is not eligible to make a Stock Election. Any
amounts allocated to an In-Service Account shall not be eligible for a Stock
Election. A Stock Election shall be irrevocable with respect to amounts that
have been notionally invested. However, a Director may, at any time, revoke his
or her Stock Election with respect to Director Fees earned and payable after the
date the revocation is delivered to the Committee in accordance with procedures
established by the Committee. The Committee shall establish a Stock Account in
the name of each Director who makes a Stock Election, and such sub-account shall
be included in the Participant’s Distribution Account and shall be administered
in accordance with procedures established by the Committee. As soon as
administratively practicable following each dividend payment date, a Director’s
Stock Account shall be credited with additional notional Common Stock as if the
cash dividend were reinvested in Common Stock. In the event of any stock
dividend, stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off or other distribution (other than
normal cash dividends) of any or all of the assets of the Company to
shareholders, or any other similar change or event effected without receipt of
consideration, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change or event shall be made
with respect to the Common Stock credited to a Director’s Stock Account as of
the applicable date. Subject to the adjustments set forth in the preceding
sentence, the number of shares of Common Stock subject to notional investment
under this Plan shall not exceed five thousand (5,000) shares. When the maximum
number of shares of Common Stock subject to notional investment has been
reached, no further Stock Election shall be effective.



SECTION 5.
DISPOSITION OF PARTICIPANT ACCOUNTS

5.1   Plan Distribution Elections. Each Participant shall complete a
distribution election with respect to his Distribution Account, Transferred
Account and In-Service Distribution Account. Except as otherwise expressly
provided herein, amounts credited to a Participant’s Account shall be paid to
the Participant in accordance with the Participant’s distribution election;
provided, however, that if on the elected distribution date, any notional
investment gains or losses cannot then be determined, such distribution shall be
delayed until such accounting can be completed. Distribution elections [a] shall
be in writing on forms approved by the Committee, [b] in the case of the
In-Service Distribution Account, shall specify a distribution date in accordance
with Section 5.2, [c] shall specify the form of distribution in accordance with
Section 5.3, and [d] shall be filed with the Committee upon first becoming
eligible to participate in the Plan. A Participant’s In-Service Account
distribution election, in addition to specifying an in-service distribution
date, shall specify the form of distribution if the Participant separates from
service before the designated date. A Participant may change his or her
distribution election with respect to his or her Account (unless otherwise
specified by the Committee in accordance with Section 3.9) at any time;
provided, however, that [a] no change in an election shall take effect earlier
than twelve (12) months from the date of the change election, [b] no change in
the election may be made less than twelve (12) months prior to the date of the
first scheduled payment of the original distribution election, and [c] with
respect to a payment that is not the result of death, disability or
unforeseeable emergency (except as may be hereafter permitted by regulations or
guidance promulgated under Code §409A by the IRS or the Secretary of the
Treasury) the first payment with respect to which such change in the election is
made must be deferred for a period of not less than 5 years from the date such
payment would otherwise have been made under the prior election. Any change of a
prior distribution election which does not meet the foregoing requirements shall
be ignored.

    9

--------------------------------------------------------------------------------

   


5.2   Distribution Date.


      (a)   Distribution and Transferred Accounts. A Participant’s Distribution
Account, and the Participant’s Transferred Account unless specified otherwise by
the Committee pursuant to Section 3.9, shall be distributed to the Participant,
in the manner elected by the Participant in accordance with Section 5.3, as soon
as administratively practical, but not less than thirty (30) days, after the
Participant’s separation from service. For purposes of Section 5, the separation
from service of a Participant with one Employer will not interrupt the
continuity of participation of such Participant if, concurrently with or
immediately after such separation, the Participant is employed by one or more of
the other Employers who are participating Employers in accordance with Section
7. In the case of any Participant who is a key employee (as defined in §416(i)
of the Code without regard to paragraph (5) thereof), distribution may not be
made earlier than the date which is 6 months after the date of separation from
service (or, if earlier, the date of death of the Participant). The preceding
sentence shall not apply to the extent that none of the stock of the Employer is
publicly traded on an established securities market or otherwise.
Notwithstanding any provision of the Plan to the contrary, no shares of Common
Stock shall be distributed from the Participant’s Stock Account earlier than a
date which is 6 months after the date of acquisition of the derivative security
(as described in Rule 16b-3 under the Securities Exchange Act of 1934) related
to such shares.


      (b)   In-Service Account. A Participant’s In-Service Account shall be
distributed to the Participant in a single sum, as soon as administratively
practical following the date elected by the Participant at the time of the
deferral (or as subsequently modified in accordance with Section 5.1) that is
any December 31 on or after the sixth anniversary of the date the Participant
first makes deferrals to his or her In-Service Account, provided the Participant
is still employed with the Employer on that date. If the Participant separates
from service before the designated date, distribution shall be made to the
Participant, in the form elected by the Participant in accordance with Section
5.3 at the time of such deferral (or as subsequently modified in accordance with
Section 5.1), as soon as administratively practical, but not less than thirty
(30) days, after the Participant’s separation from service date; provided, that
in the case of any Participant who is a key employee (as defined in §416(i) of
the Code without regard to paragraph (5) thereof), distribution may not be made
earlier than the date which is 6 months after the date of separation from
service (or, if earlier, the date of death of the Participant) at any time that
any of the stock of the Employer is publicly traded on an established securities
market or otherwise.

    10

--------------------------------------------------------------------------------

   


5.3   Form of Distribution. Amounts credited to a Participant’s Distribution
Account and Transferred Account shall, at the Participant’s election made under
Section 5.1 (or subsequently modified in accordance with Section 5.1), be
payable to the Participant in a single sum payment or in equal monthly
installments over five (5) or ten (10) years. Amounts credited to a
Participant’s Stock Account shall be distributed in Common Stock, and except as
provided in Section 5.10, all other amounts credited to a Participant’s
Distribution Account and Transferred Account shall be payable in cash. Amounts
credited to a Participant’s In-Service Account shall be distributed in
accordance with Section 5.2 to the Participant in a single sum cash payment
valued as of the December 31 elected by the Participant under Section 5.1 and
Section 5.2 (or subsequently modified in accordance with Section 5.1) or, in the
event of the Participant’s separation from service before said date, shall be
payable to the Participant in a single sum cash payment or in equal monthly cash
installments over five (5) or ten (10) years, as elected by the Participant
under Section 5.1 and Section 5.2.


5.4   Unforeseeable Emergency Distributions. In the event of an Unforeseeable
Emergency, all deferrals pursuant to Section 3.3 shall cease and amounts
credited to the Participant’s Account as of the date of such emergency shall be
paid to the Participant in a single sum payment as soon as administratively
practicable after the date of the emergency. Notwithstanding the foregoing: [i]
payment shall be limited to the amounts, as determined under regulations issued
by the Secretary of the Treasury under Code §409A, necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distributions, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). Any decision of the Committee with respect to the application of the
provisions of this section shall have a presumption of correctness, and the
burden shall be on Participant to rebut such presumption by a preponderance of
the evidence. The Participant shall be provided with a reasonable opportunity to
present any and all evidence on his or her behalf. In the absence of regulations
issued by the Secretary (or other guidance by the IRS), no distributions shall
be made in the event of an Unforeseeable Emergency.


5.5   Disability Distributions. If a Participant becomes Disabled, amounts
credited to the Account of such Participant shall be distributed to the
Participant as soon as administratively practicable following a determination of
such Disability. The form of distribution shall be in accordance with the
Participant’s distribution election made in accordance with Section 5.1 and
Section 5.3 (or as subsequently modified in accordance with Section 5.1).


5.6   Death Distributions. If a Participant dies before distribution of all the
amounts credited to his or her Account, any amounts remaining in the
Participant’s Account shall be distributed to such deceased Participant’s
designated beneficiary or beneficiaries in the form specified by the Participant
in accordance with Section 5.1 and Section 5.3 (or as subsequently modified in
accordance with Section 5.1). Payments shall commence as soon as
administratively practical after the date of the Participant’s death. If
distributions have already commenced before the Participant’s death, the
Participant’s designated beneficiary will continue to receive payments according
to the same schedule by which distributions had been made to the Participant
before his or her death. All beneficiary designations shall be in writing on
forms approved by the Committee and shall be filed with the Committee. A
Participant may, at any time, revoke or change any beneficiary designation by
filing a new written designation with the Committee. If there is no effective
beneficiary designation filed with the Committee at the time of the
Participant’s death, distribution of amounts otherwise payable to the deceased
Participant under the Plan shall be paid in a single sum cash distribution to
the personal representative of the Participant’s estate as a part of the
Participant’s estate. If a beneficiary designated by the Participant to receive
the Participant’s benefits shall survive the Participant but die before
receiving all distributions hereunder, the balance thereof shall be paid in a
single sum cash distribution to such deceased beneficiary’s estate, unless
either (i) the deceased beneficiary designates otherwise by a written
beneficiary designation filed with the Committee, in which case such designation
shall govern, or (ii) the Participant shall have expressly provided otherwise in
the Participant’s beneficiary designation. The Committee, upon making a
reasonable effort to ascertain the identity of the proper beneficiary or
beneficiaries to receive any amounts payable pursuant to these provisions shall
be entitled to rely on information reasonably available to it, and upon making
any payments provided herein to any beneficiary believed in good faith by the
Committee to be entitled thereto, shall have no further liability to any person
for such payments.

    11

--------------------------------------------------------------------------------

   


5.7   Disposition of Account on Plan Termination. Upon termination of the Plan
in accordance with Section 9.1, distribution of Accounts shall be made, at the
time and in the form elected by the Participant, according to the distribution
election on file with the Committee at the time of such termination. In
addition, the Company may determine, in its sole discretion, to terminate the
Plan and cause a distribution of all Accounts in the event of a Change of
Control. Notwithstanding any provision of the Plan to the contrary, any Stock
Accounts maintained for a Participant shall be distributed in a lump sum payment
as soon as administratively practicable following a Change in Control.


5.8   Disposition of Account If Participating Employer Ceases To Be An
Affiliated Company. To the extent provided in regulations issued by the
Secretary, in the event the Employer employing the Participant ceases to be a
subsidiary or affiliated company with Company and thus ceases to be a
participating Employer as provided by Section 7.2, the Participant’s deferral
election and active participation in the Plan shall cease on the effective date
of such event. Distribution of the Participant’s Account shall be made at the
time and in the form elected by the Participant pursuant to this Section 5.1 (or
as subsequently modified in accordance with Section 5.1), unless the Committee
and the Employer agree to transfer the Accounts of affected Participants to a
deferred compensation plan of such Employer to be distributed to affected
Participants pursuant to the terms of such transferee plan; provided that such
transfer can be made in compliance with the provisions of Code §409A and
regulations thereunder and without causing to be subject to the amounts to be
subject to the additional tax imposed by §409A.


5.9   Accelerated Distributions; Accelerated Vesting. Notwithstanding anything
herein to the contrary, and except as provided in Section 5.1 with respect to
change elections and 5.7 with respect to distributions upon plan termination,
the timing of any distributions pursuant to a Participant’s deferral elections
may not be accelerated. Notwithstanding the foregoing, the Committee, in its
sole discretion, may [a] accelerate the time when Employer Matching
Contributions and Employer Discretionary Contributions vest with respect to a
Participant, [b] permit the distribution as may be necessary to fulfill a
domestic relations order (as defined in Code §414(p)(1)(B), [c] permit
distribution to pay FICA taxes on amounts deferred under the Plan, or [d] upon
the Participant’s separation from service with the Employer to make a lump sum
cash out by December 31 of the year of separation from service, or within 2 ½
months thereafter, of the remainder of the Participant’s Account which is not
greater than $10,000.


5.10   In-Kind Distributions. To the extent a distribution is otherwise
permitted under the provisions of this Section 5, the Committee may, in its
discretion, and subject to the requirements of the asset, make payment to the
Participant or Participant’s beneficiaries in kind in lieu of cash to the extent
amounts credited to the Participant’s Account are actually invested in an asset.

    12

--------------------------------------------------------------------------------

   


5.11   Tax Withholding. The Committee shall deduct from the distributions under
the Plan any federal, state or local withholding or other taxes or charges which
the Employer is required to deduct under applicable law. The Employer shall be
entitled to deduct from other compensation payable to the Participant, any
employment or other tax required to be withheld as amounts are deferred under
the Plan.


5.12   Presumed Competency. Every person receiving or claiming payments under
the Plan shall be conclusively presumed to be mentally competent until the date
on which the Committee receives a written notice in a form and manner acceptable
to the Committee that such person is incompetent and that a guardian,
conservator or other person legally vested with the interest of his or her
estate has been appointed. In the event a guardian or conservator of the estate
or any person receiving or claiming payments under the Plan shall be appointed
by a court of competent jurisdiction, payments under the Plan may be made to
such guardian or conservator provided that the proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Committee. Any such payments so made shall be a complete discharge of any
liability or obligation of Employer or the Committee regarding such payments.


5.13   Forfeiture of Unclaimed Benefits. Each Participant shall keep the
Committee informed of his or her current address and the current address of his
or her beneficiary. The Committee shall not be obligated to search for the
whereabouts of any person. If the Committee is unable to locate any person to
whom a payment is due under the Plan or a distribution payment check is not
presented for payment, such payment shall be irrevocably forfeited at the
earlier of: (1) the day preceding the date such payment would otherwise escheat
pursuant to any applicable escheat law; or (2) the later of: [i] three (3) years
after the date on which the payment was first due; or [ii] ninety (90) days
after issuance of the check. Forfeited payments shall be returned to the source
of the payment (e.g., if benefits are funded through contributions by the
Employer from its general assets, the forfeited payment shall be returned to the
Employer; if the forfeited benefit payment is made from trust funds, the
forfeited payment shall revert to the trust from which the payment was made).


SECTION 6.
COMMITTEE ADMINISTRATION

6.1   Plan Committee. The Plan shall be administered by the Committee. A
Participant who is also a member of the Committee shall not participate in any
decision involving an election made by him or her or relating in any way to his
or her individual rights, duties and obligations as a Participant under the
Plan. The Committee may appoint one or more employees or agents to assist it in
administration of the Plan and may delegate its duties under the Plan to such
employees or agents.


6.2   Committee Action. A majority of the Committee shall constitute a quorum
for the transaction of business. All actions taken by the Committee at a meeting
shall be by the vote of a majority of those present at such meeting but any
action may be taken by the Committee without a meeting upon written consent
signed by all of the members of the Committee.


6.3   Plan Rules and Regulations. The Committee may from time to time establish
rules and regulations for the administration of the Plan and adopt standard
forms for such matters as elections, beneficiary designations and applications
for benefits, provided such rules and forms are not inconsistent with the
provisions of the Plan.

    13

--------------------------------------------------------------------------------

   


6.4   Determinations by Committee. All determinations of the Committee,
including, but not limited to, all questions of construction and interpretation,
shall be final, binding and conclusive on all parties and the Committee shall
have complete discretion in making such determinations.


6.5   Plan Records. The Committee shall be responsible for maintaining books and
records for the Plan.



SECTION 7.
ADOPTION AND WITHDRAWAL

7.1   Adoption by Employers. An Employer authorized by the Committee to
participate in this Plan shall adopt the same by written acknowledgment to the
Committee. By so adopting the Plan, such Employer designates the Company as the
Employer entitled to administer the Plan and to amend or terminate the Plan
through the Committee.


7.2   Withdrawal of a Participating Employer. A participating Employer may
withdraw from the Plan as of any date upon ninety (90) days’ advance written
notice to the Committee, or upon such shorter notice as the Committee, in its
sole discretion, may permit. If an Employer shall cease to exist or ceases to be
an affiliate of Company, it shall automatically be withdrawn from participation
in the Plan effective as of the date it ceases to exist or ceases to be an
affiliated company unless a successor organization adopts the Plan with the
consent of the Committee in accordance with the provisions of this section.


7.3   Obligation of Employers. Each Employer by adopting the Plan agrees to make
all payments required under the Plan to be made or provided to or on behalf of
the Participants employed by such Employer, and agrees that the liability for
making such payments and providing such benefits shall be the sole and exclusive
obligation of such Employer. In addition, each Employer by adopting this Plan
agrees to pay all fees and reimburse all expenses to Company as required by the
Committee and as agreed to by the parties in connection with the administration
of this Plan.


SECTION 8.
CLAIM AND REVIEW PROCEDURES

8.1   Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the
Committee. If the claim is denied (in whole or part), the Committee will notify
the claimant of its decision in writing. The notification will be written in a
manner intended to be understood by the claimant and will contain [i] reasons
for the denial, [ii] reference to pertinent Plan provisions, [iii] a description
of additional material or information that is needed, and [iv] information as to
the steps to be taken if the claimant wishes to submit a request for review. The
notification will be given within ninety (90) days after the claim is received
by the Committee (or within one hundred eighty (180) days, if special
circumstances require an extension of time for processing the claim, and if
written notice of the extension and circumstances is given to the claimant
within the initial ninety (90) day period). If notification is not given within
this period, the claim will be considered denied as of the last day of such
period and the claimant may request review of the claim.

    14

--------------------------------------------------------------------------------

   


8.2   Review Procedure. Within sixty (60) days of the receipt by the claimant of
the written notice of denial of the claim, or within sixty (60) days after the
claim is deemed denied, if applicable, the claimant may file a written request
with the Committee that it conduct a review of the claim, including the
conducting of a hearing, if considered necessary by the Committee. In connection
with the claimant’s appeal of the denial of a benefit, the claimant may review
pertinent documents and may submit issues and comments in writing. The Committee
shall make a decision on the claim appeal not later than sixty (60) days after
the receipt of the claimant’s request for review, unless special circumstances
(such as the need to hold a hearing, if necessary) require an extension of time
for processing, in which case the sixty (60) day period may be extended to one
hundred and twenty (120) days. The Committee shall notify the claimant in
writing of any extension. The decision upon review shall [i] include specific
reasons for the decision, [ii] be written in a manner intended to be understood
by the claimant, and [iii] contain references to the Plan provisions on which
the decision is based.


SECTION 9.
MISCELLANEOUS PROVISIONS

9.1   Amendment or Termination. Company reserves the right to amend, modify,
terminate or discontinue the Plan at any time and in a manner which complies
with the provisions of Code §409A (and regulations issued thereunder), by
appropriate action taken by the Committee, provided, however, that no such
action shall reduce the amounts then credited to any Account of any Participant,
subject to adjustment for notional investment losses and deemed transaction fees
in accordance with Section 4.6 and the claims of the Employer’s general
creditors.


9.2   Participant’s Rights Unsecured. The Employer shall remain the owner of
amounts deferred under the Plan by its Employees and Directors participating in
the Plan. The Participant and the Participant’s beneficiary have only the
Employer’s unsecured promise to pay. The rights accruing to the Participant and
the Participant’s beneficiary are those of an unsecured general creditor of the
Employer. Any contract, policy or other asset which the Employer may utilize to
assure itself of the funds to make payment shall not serve in any way as
security to the Participant or beneficiary for the Employer’s performance under
the Plan. Any account established under the Plan is for bookkeeping purposes
only and shall not be considered to create a fund for the Participant or
beneficiary.


9.3   Nontransferability/Nonalienability. No right of any Participant or
beneficiary to receive any Plan payment shall be subject to alienation,
transfer, sale, assignment, pledge, attachment, garnishment or encumbrance of
any kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such payments whether presently or thereafter payable shall be
void. Subject to Section 9.7, any Plan payment due shall not in any manner be
subject to debts or liabilities of any Participant, beneficiary or other person.


9.4   Participant Obligation to Furnish Information. Each person entitled to
receive a Plan payment, whether a Participant, a duly designated beneficiary, a
guardian or otherwise, shall provide the Committee with such information as it
may from time to time deem necessary or in its best interest in administering
the Plan. Any such person shall also furnish the Committee with such documents,
evidence, data or other information as the Committee may from time to time deem
necessary or advisable.


9.5   No Right of Employment. The Plan shall not be deemed to constitute a
contract of employment between a Participant and the Employer, nor shall any
Plan provision restrict the right of the Employer to discharge a Participant, or
restrict the right of a Participant to terminate his or her employment.

    15

--------------------------------------------------------------------------------

   


9.6   Plan Expenses. Unless paid by the Employer, expenses of administering the
Plan shall be paid by the Participants, except as otherwise provided herein, and
shall be debited among Participant Accounts in a reasonable manner as determined
by the Committee. Expenses that are specific to a Participant’s Account shall be
debited solely to such Participant’s Account and shall not be spread among other
Participants.


9.7   Offsets. As a condition to eligibility to participate in the Plan, each
Participant consents to the deduction from amounts otherwise payable under the
Plan to the Participant and the Participant beneficiaries of all amounts owed by
the Participant to the Employer and the Company and its affiliates to the
maximum extent permitted by applicable law.


9.8   Limitation of Actions. No lawsuit with respect to any benefit payable or
other matter arising out or relating to the Plan may be brought before
exhaustion of the claim and review procedures set forth in Section 8 and any
lawsuit must filed no later than nine (9) months after a claim is denied or be
forever barred.


9.9   Governing Law. The Plan shall be construed, administered and governed in
all respects under and by the applicable laws of the Commonwealth of Kentucky.
By participating in the Plan, the Participant irrevocably consents to the
exclusive jurisdiction of the courts of the Commonwealth of Kentucky and of any
federal court located in Jefferson County, Kentucky in connection with any
action or proceeding arising out of or relating to the Plan, any document or
instrument delivered pursuant to or in connection with the Plan.


(Balance of page intentionally left blank)

    16

--------------------------------------------------------------------------------

   

        Executed this 31st day of March, 2005 but effective January 1, 2005.

CHURCHILL DOWNS INCORPORATED


By: /s/Thomas H. Meeker Title: President & CEO Date: 3/31/05

    17

--------------------------------------------------------------------------------

   


EXHIBIT A
CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2001)

--------------------------------------------------------------------------------


CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2001)

Table of Contents

Page

SECTION 1. ESTABLISHMENT AND PURPOSE OF PLAN 1

1.1. Establishment and Restatement of Plan 1

1.2. Purpose of Plan 1


SECTION 2. DEFINITIONS 1

2.1. "Account" 1

2.2. "Board" 1

2.3. "Compensation" 1

2.4. "Cause" 2

2.5. "Code" 2

2.6. "Committee" 2

2.7. "Company" 2

2.8. "Director" 2

2.9. "Director Fees" 2

2.10. "Disability" or "Disabled" 2

2.11. "Distribution Account" 2

2.12. "Employee" 2

2.13. "Employer" 2

2.14. "Hardship" 2

2.15. "In-Service Account" 3

2.16. "Participant" 3

2.17. "Plan" 3

2.18. "Profit Sharing Plan" 3


SECTION 3. PARTICIPATION, CONTRIBUTIONS AND DEFERRALS 3

3.1. Eligibility 3

3.2. Commencement of Participation 3

3.3. Revocation of Right to Participate in Plan 3

3.4. Participant Deferral Elections 4

3.5. No Deferrals During Long Term Disability 4

3.6. Revocation/Modification of Deferral Elections 4

3.7. Employer Matching Contributions 4

3.8. Employer Discretionary Contributions 4

3.9. Transfer Contributions 4


SECTION 4. VESTING AND ADMINISTRATION OF ACCOUNTS 5

4.1. Credits/Debts to Account 5

4.2. Establishment of Rabbi Trust 5

4.3. Vesting of Deferrals 5

4.4. Vesting of Employer Contributions 5

4.5. Ownership and Investment of Accounts 5

4.6. Participant's Right to Direct Investment of Account 5

4.7. Form of Investment Election 6

4.8. Effective Date of Investment Election 6

4.9. Changes to Investment Election 6

4.10. Assumption of Investment Risk 6

--------------------------------------------------------------------------------


SECTION 5. DISPOSITION OF PARTICIPANT ACCOUNTS 6

5.1. Plan Distribution Elections 6

5.2. Distribution Date 7

5.3. Form of Distribution 7

5.4. Hardship Distributions 7

5.5. Disability Distributions 8

5.6. Death Distributions 8

5.7. Disposition of Account on Plan Termination 8

5.8. Disposition of Account If Participating Employer Ceases To Be An Affiliated
Company 9

5.9. Accelerated Distributions 9

5.10. In-Kind Distributions 9

5.11. Tax Withholding 9

5.12. Presumed Competency 9

5.13. Forfeiture of Unclaimed Benefits 9


SECTION 6. COMMITTEE ADMINISTRATION 10

6.1. Plan Committee 10

6.2. Committee Action 10

6.3. Plan Rules and Regulations 10

6.4. Determinations by Committee 10

6.5. Plan Records 10


ARTICLE 7. ADOPTION AND WITHDRAWAL 10

7.1. Adoption by Employers 10

7.2. Withdrawal of a Participating Employer 10

7.3. Obligation of Employers 11


SECTION 8. CLAIM AND REVIEW PROCEDURES 11

8.1. Claims Procedure 11

8.2. Review Procedure 11


SECTION 9. MISCELLANEOUS PROVISIONS 12

9.1. Amendment or Termination 12

9.2. Participant's Rights Unsecured 12

9.3. Nontransferability/Nonalienability 12

9.4. Participant Obligation to Furnish Information 12

9.5. No Right of Employment 12

9.6. Plan Expenses 12

9.7. Offsets 13

9.8. Limitation of Actions 13

9.9. Governing Law 13

--------------------------------------------------------------------------------


CHURCHILL DOWNS INCORPORATED
DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2001)

SECTION 1.
ESTABLISHMENT AND PURPOSE OF PLAN

1.1.

Establishment and Restatement of Plan. The Board established the Churchill Downs
Incorporated Deferred Compensation Plan effective April 1, 1999. The plan is
amended and restated herein effective January 1, 2001.


1.2.

Purpose of Plan. The purpose of the Plan is to provide eligible executives and
directors of Company and its affiliated companies an opportunity to defer to a
future date the receipt of base and bonus compensation for services as well as
director’s fees.


1.3.

Incentive Compensation Plan (1985) Merger. The Churchill Downs Incorporated
Incentive Compensation Plan (1985) (the “Incentive Plan”) is merged into this
Plan effective January 1, 2001. Thomas H. Meeker is the sole participant in the
Incentive Plan and his Deferred Payment Account under the Incentive Plan is 100%
vested. His Deferred Payment Account under the Incentive Plan shall be reflected
as a fully vested bookkeeping account under this Plan as transferred funds
pursuant to Section 3.9 of this Plan. Said Transferred Account shall be governed
by the terms and conditions of this Plan effective January 1, 2001. Meeker shall
make an investment election with respect to his Transferred Account in
accordance with Section 4.6 and shall make an election for distribution of the
Transferred Account on or after his employment termination in accordance with
Section 5.3; provided that if Meeker’s employment terminates within eighteen
(18) months of said distribution election, the distribution election he made
with respect to his Deferred Payment Account under the Incentive Plan shall
control.


SECTION 2.
DEFINITIONS

2.1.

“Account” means the Participant’s In-Service Distribution Account, Distribution
Account and Transferred Account which are bookkeeping accounts established on
the Company’s records showing the amount of the Participant’s accrued: (1)
Employer contributions; (2) Compensation and Director’s Fees deferred pursuant
to the Participant’s election; (3) in the case of a Transferred Account,
deferred compensation transferred to the Plan pursuant to Section 3.9; and (4)
any notional earnings and losses accrued thereon.


2.2.

“Board” means Company’s Board of Directors.


2.3.

“Compensation” means the regular base salary and annual bonus or incentive
compensation payable by the Employer to the Participant for services performed
for the Employer.

--------------------------------------------------------------------------------


2.4.

“Cause,” in connection with the termination of the Participant’s employment with
the Employer, means that, in the judgment of the Company’s President, based upon
any information or evidence reasonably persuasive to the President, the
Participant: [i] willfully engaged in activities or conducted himself or herself
in a manner seriously detrimental to the interests of the Employer, Company or
its affiliates; or [ii] failed to execute the duties reasonably assigned to him
or her in a reasonably timely, effective, or competent manner; provided,
however, that the termination of the Participant’s employment because of
Disability shall not be deemed to be for Cause and the determination of Cause in
the event of the President’s employment termination shall be determined by the
Board.


2.5.

“Code” means the Internal Revenue Code of 1986, as amended.


2.6.

“Committee” means the Compensation Committee of the Board.


2.7.

“Company” means Churchill Downs Incorporated, a Kentucky corporation, with its
principal place of business at 700 Central Avenue, Louisville, Kentucky 40208.


2.8.

“Director” means a member of an Employer’s board of directors.


2.9.

“Director Fees” means the retainer, meeting and other fees payable by the
Employer to a member of an Employer’s board of directors for service performed
as a board member.


2.10.

“Disability” or “Disabled” means a physical or mental condition of the
Participant which results in the Participant receiving benefits under an
Employer’s long term disability insurance plan, or in the event that Participant
is not participating in an Employer’s long term disability insurance plan, means
a physical or mental condition which in the judgment of the Committee, based on
medical reports and other evidence satisfactory to the Committee, prevents the
Participant from satisfactorily performing Participant’s usual duties for the
Employer or duties of such other job or position which the Employer makes
available to Participant and for which the Participant is qualified by reason of
training, education or experience.


2.11.

“Distribution Account” means the Account established for the Participant for
distribution to the Participant on or after employment termination at the
Participant’s election in accordance with Section 5.


2.12.

“Employee” means an individual who is an employee of an Employer and who is part
of a select group of management or highly compensated employees of the Employer
within the meaning of Labor Reg. §2520.104-23.


2.13.

“Employer” means the Company and any subsidiary or affiliated company that
adopts the Plan as to its eligible Employees and Directors pursuant to Section
7.


2.14.

“Hardship” means a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or the
Participant’s dependent (as defined in Code Section 152(a)), loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control. The need to send a Participant’s child to college or the
desire to purchase a home are not considered unforeseeable emergencies that
qualify as a “hardship.”

    2

--------------------------------------------------------------------------------

   


2.15.

“In-Service Account” means the Account established for the Participant for
distribution to the Participant before the Participant’s employment termination
with the Employer at the Participant’s election in accordance with Section 5.


2.16.

“Participant” means an Employee or Director who is or has been designated by the
Committee as being eligible to participate in the Plan and who has an amount
credited to an Account for his or her benefit under the Plan.


2.17.

“Plan” means the Churchill Downs Deferred Compensation Plan as described herein,
and as amended from time to time.


2.18.

“Profit Sharing Plan” means the Churchill Downs Incorporated Profit Sharing
Plan.


2.19.

“Transferred Account” means the Account established for the Participant, and
reflecting deferred compensation transferred to the Plan pursuant to Section
3.9, for distribution to the Participant on or after employment termination at
the Participant’s election in accordance with Section 5 or as otherwise
specified by the Committee pursuant to Section 3.9.


SECTION 3.
PARTICIPATION, CONTRIBUTIONS AND DEFERRALS

3.1.

Eligibility. The Plan is intended to constitute, and shall be administered to
qualify as, a “top hat” plan exempt from the requirements of the Employee
Retirement Income Security Act of 1974, as amended, pursuant to Labor Reg.
§2520.104-23 and shall be maintained strictly for a select group of management
or highly compensated employees as contemplated by said regulation. Subject to
the requirements of said regulation, the Committee may designate any of an
Employer’s management or highly compensated Employees or an Employer’s Directors
as being eligible to participate in the Plan. The Committee shall communicate
designation of eligibility to the Employee or Director in writing as soon as
administratively practicable.


3.2.

Commencement of Participation. An Employee or Director who is designated as
eligible to participate in the Plan in accordance with Section 3.1 shall
commence participation on the next January 1 following the date the Employee or
Director files his or her deferral election with the Committee, or its
designated agent, in accordance with Section 3.4.


3.3.

Revocation of Right to Participate in Plan. The Committee may revoke the right
of any Participant to participate in the Plan, which revocation shall be
effective with respect to Compensation and Director’s Fees earned and payable
after the date of such revocation. The revocation shall not alter or diminish
the rights of the Participant with respect to amounts credited to the
Participant’s Account before the revocation.

    3

--------------------------------------------------------------------------------

   


3.4.

Participant Deferral Elections. An Employee or Director who has been designated
as eligible to participate in the Plan may elect, in writing on forms approved
by the Committee, to defer the receipt of all or a portion (in one percent (1%)
increments) of his or her Compensation and Director’s Fees earned and payable
after the effective date of such election and have such amount credited to the
Participant’s Account pursuant to the terms of the Plan. The deferral election
shall continue from year to year until revoked or modified by the Participant.
Deferral elections, and revocation or modifications thereto, must be made during
the period of time established by the Committee before the beginning of the
calendar year and shall be effective on the January 1 following receipt by the
Committee of the completed election form.


3.5.

No Deferrals During Long Term Disability. A Participant may not make deferrals
under this Plan during any period that the Participant is receiving benefits
under a long term disability plan of an Employer.


3.6.

Revocation/Modification of Deferral Elections. Deferral elections may be revoked
or modified by the Participant by notifying the Committee in writing of such
revocation or modification on forms available from the Committee. Any revocation
or modification of a deferral election shall be effective on the January 1
following receipt by the Committee of a completed revocation/modification form.
Deferral elections shall be automatically revoked on the effective date of Plan
termination and on the date the Participant becomes ineligible to participate in
the Plan.


3.7.

Employer Matching Contributions. The Participant’s Account shall be credited
with an Employer matching contribution on base compensation deferrals made to
this Plan equal to the matching contribution the Participant would have received
under the Profit Sharing Plan (whether or not the Participant participates in
the Profit Sharing Plan) but for the dollar limits applicable under the Profit
Sharing Plan less any matching contribution allocated to the Participant’s
account under the Profit Sharing Plan. No matching contributions shall be made
on Transferred Accounts.


3.8.

Employer Discretionary Contributions. The Employer may make additional
contributions to the Account or any one or more Participants at its sole
discretion. Unless expressly so provided by the Committee, Employer
contributions shall not be made to Transferred Accounts. The amount of Employer
contributions credited to a Participant’s Account pursuant to this Section 3.8,
if any, shall be determined by the Employer in its sole discretion.


3.9.

Transfer Contributions. A Participant may request a transfer to the Plan of
contributions deferred under another deferred compensation plan which qualified
as an unfunded “top hat” arrangement under Title I of ERISA as well as for
income tax purposes. The Committee, in its sole discretion, may elect whether or
not to accept transfers from other deferred compensation plans. Unless otherwise
specified by the Committee, deferred accounts transferred to this Plan shall be
subject to the terms and conditions of this Plan, including but not limited to
the time and method of distribution and the Participant shall make a
distribution election in accordance with Section 5. No matching contributions
shall be made on deferred compensation transferred to the Plan pursuant to this
Section 3.9.

    4

--------------------------------------------------------------------------------

   


SECTION 4.
VESTING AND ADMINISTRATION OF ACCOUNTS

4.1.

Credits/Debts to Account. Compensation and Director’s Fees deferred under this
Plan pursuant to the Participant’s election in accordance with Section 3.4 shall
be credited to the Participant’s Account as soon as administratively practical
after the date the deferrals would otherwise have been payable to the
Participant in accordance with the Employer’s normal payroll practices. Matching
contributions under Section 3.7 shall be credited to the Participant’s Account
at the time matching contributions are allocated to participant accounts under
the Profit Sharing Plan. Employer discretionary contributions made by the
Employer pursuant to Section 3.8 shall be credited to the Participant’s Account
at the time specified by the Employer.


4.2.

Establishment of Rabbi Trust. The Committee may establish an irrevocable grantor
trust to provide itself a source of funds to assist it in satisfying its
liability to Participants and their beneficiaries under this Plan. In the event
such rabbi trust is established, the Employer shall make cash contributions to
the trust in such amounts and at such times as deferrals are made under the Plan
and such other amounts and at such other times as the Committee deems
appropriate in its sole discretion. Each Employer shall be the sole owner of the
assets of the trust as to its participating Employees and Directors, and the
assets of the trust shall be subject to the claims of the general creditors of
the Employer. The sole interest of Participant and the Participant’s
beneficiaries to the assets of the trust shall be as a general creditor of the
Employer.


4.3.

Vesting of Deferrals. Compensation and Director’s Fees credited to a
Participant’s Account, and notional earnings thereon, shall be one hundred
percent (100%) vested and nonforfeitable at all times, subject to adjustment for
notional investment losses and deemed transaction fees in accordance with
Section 4.6. Transferred Accounts shall be one hundred percent (100%) vested
unless otherwise specified by the Committee pursuant to Section 3.9.


4.4.

Vesting of Employer Contributions. A Participant shall be vested in matching
contributions credited to his or her Account pursuant to Section 3.7 and
Employer discretionary contributions credited to his or her Account pursuant to
Section 3.8, and earnings thereon, pursuant to the same vesting schedule
applicable to matching contributions and employer discretionary contributions
under the Profit Sharing Plan.


4.5.

Ownership and Investment of Accounts. Amounts credited to a Participant’s
Account may be kept in any investment vehicles or assets as may be selected by
the Committee in its discretion, subject to the right of the Participant to make
an investment election in accordance with Section 4.6. Each Employer shall be
the owner of all amounts credited to the Accounts of its participating Employees
and Directors until paid to the Participant pursuant to Section 5.


4.6.

Participant’s Right to Direct Investment of Account. A Participant may elect to
have his or her Account notionally invested in such investment options as are
selected by the Committee and made available to Participants for notional
investment purposes under the Plan from time to time. The value of a
Participant’s Account at any time shall be the value of such underlying notional
investments. The Committee shall be under no obligation to make such
investments; however, the Committee shall debit or credit, as the case may be,
the Participant’s Account with notional earnings or losses as if said
investments had actually been made. The Participant’s Account shall be reduced
by an amount equal to the brokerage or other transaction costs that would have
been incurred in connection with the deemed purchase or sale of an investment.
Until such time as investment options are made available by the Committee, a
Participant’s Account will be credited with notional interest equal to the prime
rate listed in the Money Rates section of The Wall Street Journal on the first
business day of the applicable month, plus 100 base points.

    5

--------------------------------------------------------------------------------

   


4.7.

Form of Investment Election. The investment election, if any, must be in writing
in a form approved by the Committee, and must be delivered to the Committee and
otherwise comply with the rules pertaining to such elections as established by
the Committee, on or before such date as the Committee may specify to be valid.
The election must designate the percentage of the Account to be notionally
invested in each investment option selected; provided, however, that the minimum
allocable to any notional investment option shall be one percent (1%) and all
percentage designations must be in multiples of one percent (1%). If the
Participant fails to make a timely election pursuant to this Section 4.7, such
Participant’s deferrals shall be invested in a money market fund or its
equivalent as designated by the Committee.


4.8.

Effective Date of Investment Election. Any investment election made by the
Participant pursuant to this Section 4 shall be effective as soon as
administratively practicable after receipt by the Committee, pursuant to
procedure established by the Committee and communicated to Participants.


4.9.

Changes to Investment Election. Participants may change their investment
allocation elections no more than twelve (12) times during any calendar year.
Changes are made either by delivering a new investment election form to the
Committee, or via an Internet website designed by the Committee, in accordance
with the rules of Section 4 and procedures established by the Committee.
Investment allocation changes must be in increments of one percent (1%) and
shall be effective in accordance with the rules of Section 4.8.


4.10.

Assumption of Investment Risk. The Participant agrees to assume all risk in
connection with any change, including any decrease, in the value of
Participant’s Account which is notionally invested pursuant to the Participant’s
investment election in accordance with the provisions of this Section 4.


SECTION 5.
DISPOSITION OF PARTICIPANT ACCOUNTS

5.1.

Plan Distribution Elections. Except as otherwise expressly provided herein,
amounts credited to a Participant’s Account shall be paid to the Participant in
accordance with the Participant’s distribution election; provided, however, that
if on the elected distribution date, any notional investment gains or losses
cannot then be determined, such distribution shall be delayed until such
accounting can be completed. Distribution elections shall be in writing on forms
approved by the Committee, shall specify a distribution date in accordance with
Section 5.2, shall specify the form of distribution in accordance with Section
5.3, and shall be filed with the Committee upon first becoming eligible to
participate in the Plan. A Participant’s In-Service Account distribution
election shall specify both an in-service distribution date and a the form of
distribution if the Participant’s employment ends before the designated date. A
Participant’s In-Service Account distribution election is irrevocable. A
Participant may change his or her Distribution Account or Transferred Account
(unless otherwise specified by the Committee in accordance with Section 3.9)
distribution election at any time; provided, however, that only the most recent
election that is at least eighteen (18) months from the Participant’s elected
distribution date shall control (or the Participant’s first distribution
election if Participant has less than eighteen (18) months of Plan
participation); any distribution election that is changed within eighteen (18)
months of the distribution date shall be ignored.

    6

--------------------------------------------------------------------------------

   


5.2.

Distribution Date.


(a)  

Distribution and Transferred Accounts. A Participant’s Distribution Account, and
the Participant’s Transferred Account unless specified otherwise by the
Committee pursuant to Section 3.9, shall be distributed to the Participant, in
the manner elected by the Participant in accordance with Section 5.3, as soon as
administratively practical, but not less than thirty (30) days, after the
Participant’s employment termination date. For purposes of Section 5, the
separation from service of a Participant with one Employer will not interrupt
the continuity of participation of such Participant if, concurrently with or
immediately after such separation, the Participant is employed by one or more of
the other Employers who are participating Employers in accordance with Section
7.


(b)  

In-Service Account. A Participant’s In-Service Account shall be distributed to
the Participant in a single sum, as soon as administratively practical following
the date elected by the Participant that is any December 31 on or after the
sixth anniversary of the date the Participant first makes deferrals to his or
her In-Service Account, provided the Participant is still employed with the
Employer on that date. If the Participant’s employment terminates before the
designated date, distribution shall be made to the Participant, in the form
elected by the Participant in accordance with Section 5.3, as soon as
administratively practical, but not less than thirty (30) days, after the
Participant’s employment termination date.


5.3.

Form of Distribution. Amounts credited to a Participant’s Distribution Account
and Transferred Account shall, at the Participant’s election, be payable to the
Participant in a single sum cash payment or in equal monthly cash installments
over five (5) or ten (10) years. Amounts credited to a Participant’s In-Service
Account shall be distributed to the Participant in a single sum cash payment
valued as of the December 31 elected by the Participant in accordance with
Section 5.2 or, in the event of the Participant’s employment termination before
said date, at the Participant’s election, shall be payable to the Participant in
a single sum cash payment or in equal monthly cash installments over five (5) or
ten (10) years.


5.4.

Hardship Distributions. In the event of Hardship, all deferrals pursuant to
Section 3.3 shall cease and amounts credited to the Participant’s Account as of
the date of such Hardship shall be paid to the Participant in a single sum
payment as soon as administratively practicable after the date of the Hardship.
Notwithstanding the foregoing: [i] payment shall be limited to the amount
reasonable necessary to satisfy the Hardship, and [ii] payment shall not be made
to the extent that the Hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
several financial hardship, or by cessation of deferrals under this Plan. Any
decision of the Committee with respect to the application of the provisions of
this section shall have a presumption of correctness, and the burden shall be on
Participant to rebut such presumption by a preponderance of the evidence. The
Participant shall be provided with a reasonable opportunity to present any and
all evidence on his or her behalf.

    7

--------------------------------------------------------------------------------

   


5.5.

Disability Distributions. If a Participant becomes Disabled, amounts credited to
the Account of the such Participant shall be distributed to the Participant as
soon as administratively practicable following a determination of such
Disability. The form of distribution shall be in accordance with the
Participant’s distribution election made in accordance with Section 5.3.


5.6.

Death Distributions. If a Participant dies before distribution of all the
amounts credited to his or her Account, any amounts remaining in the
Participant’s Account shall be distributed to such deceased Participant’s
designated beneficiary or beneficiaries in the form specified by the Participant
in accordance with Section 5.3. Payments shall commence as soon as
administratively practical after the date of the Participant’s death. If
distributions have already commenced before the Participant’s death, the
Participant’s designated beneficiary will continue to receive payments according
to the same schedule as had been made to the Participant before his or her
death. All beneficiary designations shall be in writing on forms approved by the
Committee and shall be filed with the Committee. A Participant may, at any time,
revoke or change any beneficiary designation by filing a new written designation
with the Committee. If there is no effective beneficiary designation filed with
the Committee at the time of the Participant’s death, distribution of amounts
otherwise payable to the deceased Participant under the Plan shall be paid in a
single sum cash distribution to the personal representative of the Participant’s
estate as a part of the Participant’s estate. If a beneficiary designated by the
Participant to receive the Participant’s benefits shall survive the Participant
but die before receiving all distributions hereunder, the balance thereof shall
be paid in a single sum cash distribution to such deceased beneficiary’s estate,
unless either (i) the deceased beneficiary designates otherwise by a written
beneficiary designation filed with the Committee, in which case such designation
shall govern, or (ii) the Participant shall have expressly provided otherwise in
the Participant’s beneficiary designation. The Committee, upon making a
reasonable effort to ascertain the identity of the proper beneficiary or
beneficiaries to receive any amounts payable pursuant to these provisions shall
be entitled to rely on information reasonably available to it, and upon making
any payments provided herein to any beneficiary believed in good faith by the
Committee to be entitled thereto, shall have no further liability to any person
for such payments.


5.7.

Disposition of Account on Plan Termination. Upon termination of the Plan,
distribution of Accounts shall be made, at the time and in the form elected by
the Participant, according to the distribution election on file with the
Committee at the time of such termination.

    8

--------------------------------------------------------------------------------

   


5.8.

Disposition of Account If Participating Employer Ceases To Be An Affiliated
Company. In the event the Employer employing the Participant ceases to be a
subsidiary or affiliated company with Company and thus ceases to be a
participating Employer as provided by Section 7.2, the Participant’s deferral
election and active participation in the Plan shall cease on the effective date
of such event. Distribution of the Participant’s Account shall be made at the
time and in the form elected by the Participant pursuant to this Section 5,
unless the Committee and the Employer agree to transfer the Accounts of affected
Participants to a deferred compensation plan of such Employer to be distributed
to affected Participants pursuant to the terms of such plan.


5.9.

Accelerated Distributions. Notwithstanding anything herein to the contrary, the
Committee, in its sole discretion, may accelerate the time for distribution of
Accounts and, notwithstanding the Participant’s distribution election, may
distribute any vested amounts credited to a Participant’s Account in a single
sum payment if the Participant is discharged by the Employer for Cause.


5.10.

In-Kind Distributions. Notwithstanding the provisions of this Section 5, the
Committee may, in its discretion, and subject to the requirements of the asset,
make payment to the Participant or Participant’s beneficiaries in kind in lieu
of cash to the extent amounts credited to the Participant’s Account are actually
invested in an asset.


5.11.

Tax Withholding. The Committee shall deduct from the distributions under the
Plan any federal, state or local withholding or other taxes or charges which the
Employer is required to deduct under applicable law. The Employer shall be
entitled to deduct from other compensation payable to the Participant, any
employment or other tax required to be withheld as amounts are deferred under
the Plan.


5.12.

Presumed Competency. Every person receiving or claiming payments under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice in a form and manner acceptable to the
Committee that such person is incompetent and that a guardian, conservator or
other person legally vested with the interest of his or her estate has been
appointed. In the event a guardian or conservator of the estate or any person
receiving or claiming payments under the Plan shall be appointed by a court of
competent jurisdiction, payments under the Plan may be made to such guardian or
conservator provided that the proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the Committee. Any
such payments so made shall be a complete discharge of any liability or
obligation of Employer or the Committee regarding such payments.


5.13

 Forfeiture of Unclaimed Benefits. Each Participant shall keep the Committee
informed of his or her current address and the current address of his or her
beneficiary. The Committee shall not be obligated to search for the whereabouts
of any person. If the Committee is unable to locate any person to whom a payment
is due under the Plan or a distribution payment check is not presented for
payment, such payment shall be irrevocably forfeited at the earlier of: (1) the
day preceding the date such payment would otherwise escheat pursuant to any
applicable escheat law; or (2) the later of: [i] three (3) years after the date
on which the payment was first due; or [ii] ninety (90) days after issuance of
the check. Forfeited payments shall be returned to the source of the payment
(e.g., if benefits are funded through contributions by the Employer from its
general assets, the forfeited payment shall be returned to the Employer; if the
forfeited benefit payment is made from trust funds, the forfeited payment shall
revert to the trust from which the payment was made).

    9

--------------------------------------------------------------------------------

   


SECTION 6.
COMMITTEE ADMINISTRATION

6.1.

Plan Committee. The Plan shall be administered by the Committee. A Participant
who is also a member of the Committee shall not participate in any decision
involving an election made by him or her or relating in any way to his or her
individual rights, duties and obligations as a Participant under the Plan. The
Committee may appoint one or more employees or agents to assist it in
administration of the Plan and may delegate its duties under the Plan to such
employees or agents.


6.2.

Committee Action. A majority of the Committee shall constitute a quorum for the
transaction of business. All actions taken by the Committee at a meeting shall
be by the vote of a majority of those present at such meeting but any action may
be taken by the Committee without a meeting upon written consent signed by all
of the members of the Committee.


6.3.

Plan Rules and Regulations. The Committee may from time to time establish rules
and regulations for the administration of the Plan and adopt standard forms for
such matters as elections, beneficiary designations and applications for
benefits, provided such rules and forms are not inconsistent with the provisions
of the Plan.


6.4.

Determinations by Committee. All determinations of the Committee, including, but
not limited to, all questions of construction and interpretation, shall be
final, binding and conclusive on all parties and the Committee shall have
complete discretion in making such determinations.


6.5.

Plan Records. The Committee shall be responsible for maintaining books and
records for the Plan.


ARTICLE 7.
ADOPTION AND WITHDRAWAL

7.1.

Adoption by Employers. An Employer authorized by the Committee to participate in
this Plan shall adopt the same by written acknowledgment to the Committee. By so
adopting the Plan, such Employer designates the Company as the Employer entitled
to administer the Plan and to amend or terminate the Plan through the Committee.


7.2.

Withdrawal of a Participating Employer. A participating Employer may withdraw
from the Plan as of any date upon ninety (90) days’ advance written notice to
the Committee, or upon such shorter notice as the Committee, in its sole
discretion, may permit. If an Employer shall cease to exist or ceases to be an
affiliate of Company, it shall automatically be withdrawn from participation in
the Plan effective as of the date it ceases to exist or ceases to be an
affiliated company unless a successor organization adopts the Plan with the
consent of the Committee in accordance with the provisions of this section.

    10

--------------------------------------------------------------------------------

   


7.3.

Obligation of Employers. Each Employer by adopting the Plan agrees to make all
payments required under the Plan to be made or provided to or on behalf of the
Participants employed by such Employer, and agrees that the liability for making
such payments and providing such benefits shall be the sole and exclusive
obligation of such Employer. In addition, each Employer by adopting this Plan
agrees to pay all fees and reimburse all expenses to Company as required by the
Committee and as agreed to by the parties in connection with the administration
of this Plan.


SECTION 8.
CLAIM AND REVIEW PROCEDURES

8.1.

Claims Procedure. Any person who believes he or she is being denied any rights
or benefits under the Plan may file a claim in writing with the Committee. If
the claim is denied (in whole or part), the Committee will notify the claimant
of its decision in writing. The notification will be written in a manner
intended to be understood by the claimant and will contain [i] reasons for the
denial, [ii] reference to pertinent Plan provisions, [iii] a description of
additional material or information that is needed, and [iv] information as to
the steps to be taken if the claimant wishes to submit a request for review. The
notification will be given within ninety (90) days after the claim is received
by the Committee (or within one hundred eighty (180) days, if special
circumstances require an extension of time for processing the claim, and if
written notice of the extension and circumstances is given to the claimant
within the initial ninety (90) day period). If notification is not given within
this period, the claim will be considered denied as of the last day of such
period and the claimant may request review of the claim.


8.2.

Review Procedure. Within sixty (60) days of the receipt by the claimant of the
written notice of denial of the claim, or within sixty (60) days after the claim
is deemed denied, if applicable, the claimant may file a written request with
the Committee that it conduct a review of the claim, including the conducting of
a hearing, if considered necessary by the Committee. In connection with the
claimant’s appeal of the denial of a benefit, the claimant may review pertinent
documents and may submit issues and comments in writing. The Committee shall
make a decision on the claim appeal not later than sixty (60) days after the
receipt of the claimant’s request for review, unless special circumstances (such
as the need to hold a hearing, if necessary) require an extension of time for
processing, in which case the sixty (60) day period may be extended to one
hundred and twenty (120) days. The Committee shall notify the claimant in
writing of any extension. The decision upon review shall [i] include specific
reasons for the decision, [ii] be written in a manner intended to be understood
by the claimant, and [iii] contain references to the Plan provisions on which
the decision is based.

    11

--------------------------------------------------------------------------------

   


SECTION 9.
MISCELLANEOUS PROVISIONS

9.1.

Amendment or Termination. Company reserves the right to amend, modify, terminate
or discontinue the Plan at any time by appropriate action taken by the
Committee, provided, however, that no such action shall reduce the amounts then
credited to any Account of any Participant, subject to adjustment for notional
investment losses and deemed transaction fees in accordance with Section 4.6 and
the claims of the Employer’s general creditors.


9.2.

Participant’s Rights Unsecured. The Employer shall remain the owner of amounts
deferred under the Plan by its Employees and Directors participating in the
Plan. The Participant and the Participant’s beneficiary have only the Employer’s
unsecured promise to pay. The rights accruing to the Participant and the
Participant’s beneficiary are those of an unsecured general creditor of the
Employer. Any contract, policy or other asset which the Employer may utilize to
assure itself of the funds to make payment shall not serve in any way as
security to the Participant or beneficiary for the Employer’s performance under
the Plan. Any account established under the Plan is for bookkeeping purposes
only and shall not be considered to create a fund for the Participant or
beneficiary.


9.3.

Nontransferability/Nonalienability. No right of any Participant or beneficiary
to receive any Plan payment shall be subject to alienation, transfer, sale,
assignment, pledge, attachment, garnishment or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such payments whether presently or thereafter payable shall be void. Subject to
Section 9.7, any Plan payment due shall not in any manner be subject to debts or
liabilities of any Participant, beneficiary or other person.


9.4.

Participant Obligation to Furnish Information. Each person entitled to receive a
Plan payment, whether a Participant, a duly designated beneficiary, a guardian
or otherwise, shall provide the Committee with such information as it may from
time to time deem necessary or in its best interest in administering the Plan.
Any such person shall also furnish the Committee with such documents, evidence,
data or other information as the Committee may from time to time deem necessary
or advisable.


9.5.

No Right of Employment. The Plan shall not be deemed to constitute a contract of
employment between a Participant and the Employer, nor shall any Plan provision
restrict the right of the Employer to discharge a Participant, or restrict the
right of a Participant to terminate his or her employment.


9.6.

Plan Expenses. Unless paid by the Employer, expenses of administering the Plan
shall be paid by the Participants, except as otherwise provided herein, and
shall be debited among Participant Accounts in a reasonable manner as determined
by the Committee. Expenses that are specific to a Participant’s Account shall be
debited solely to such Participant’s Account and shall not be spread among other
Participants.

    12

--------------------------------------------------------------------------------

   


9.7.

Offsets. As a condition to eligibility to participate in the Plan, each
Participant consents to the deduction from amounts otherwise payable under the
Plan to the Participant and the Participant beneficiaries all amounts owed by
the Participant to the Employer and the Company and its affiliates to the
maximum extent permitted by applicable law.


9.8.

Limitation of Actions. No lawsuit with respect to any benefit payable or other
matter arising out or relating to the Plan may be brought before exhaustion of
the claim and review procedures set forth in Section 8 and any lawsuit must
filed no later than nine (9) months after a claim is denied or be forever
barred.


9.9.

Governing Law. The Plan shall be construed, administered and governed in all
respects under and by the applicable laws of the Commonwealth of Kentucky. By
participating in the Plan, the Participant irrevocably consents to the exclusive
jurisdiction of the courts of the Commonwealth of Kentucky and of any federal
court located in Jefferson County, Kentucky in connection with any action or
proceeding arising out of or relating to the Plan, any document or instrument
delivered pursuant to or in connection with the Plan.


        Executed this 15TH day of March, 2001 but effective January 1, 2001.

CHURCHILL DOWNS INCORPORATED


By: /s/Thomas H. Meeker

    13

--------------------------------------------------------------------------------

   